Order, Supreme Court, Bronx County (Lizbeth Gonzalez, J.), entered November 5, 2012, which granted defendant 1460 Grand Concourse Co., LLC.’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
The motion court correctly concluded that plaintiff failed to demonstrate the existence of an issue of fact concerning whether: (1) defendant Concourse had notice of her residency in the apartment prior to June 2005; (2) defendant Concourse had notice of any hazardous lead condition which it failed to abate prior to the notice from the Department of Health in or about April 2005; and (3) plaintiff’s exposure to lead in defendant Concourse’s apartment, if any, proximately caused her injuries (see e.g. Michaud v Lefferts 750, LLC, 87 AD3d 990, 991-993 [2d Dept 2011]).
We have considered plaintiffs remaining argument and find it unavailing.
Concur — Tom, J.E, Friedman, Renwick, Gische and Clark, JJ.